 
GESCHÄFTSFÜHRERVERTRAG
 
MANAGING DIRECTOR CONTRACT
     
zwischen
 
between
     

SCM Microsystems GmbH
Oskar-Messter-Straße 13
85737 Ismaning
     
- nachfolgend "Gesellschaft" -
 
- hereinafter "Company" -



hier vertreten durch die Gesellschafterin
 
here represented by its shareholder
     
SCM Microsystems, Inc.
     
letztere hier vertreten durch
 
the latter here represented by
     
Herrn/Mr. Stephan Rohaly



und
 
and
     
Herrn/Mr. Felix Marx
Inge-Morath Strasse 42h
8045 Graz-Andritz
Austria
     
- nachfolgend „Herr Marx“ oder "Gesch’ftsführer" -
 
- hereinafter “Mr. Marx” or "Managing Director" -
     
Präambel
 
Preamble
     
Herr Marx wird als Geschäftsführer der Gesellschaft und zugleich als Chief
Executive Officer („CEO“) der SCM Microsystems Inc. bestellt werden.
 
Mr. Marx shall be appointed as a Managing Director of the Company and at the
same time as Chief Executive Officer (“CEO”) of SCM Microsystems Inc..
     
Die Bedingungen seiner Anstellung als Geschäftsführer der Gesellschaft und als
CEO der SCM Microsystems Inc. sollen sich ab dem 1. November 2007 allein nach
folgenden Regelungen richten:
 
Starting with 1 November 2007, the conditions of the employment as Managing
Director of the Company and as CEO of SCM Microsystems Inc. will exclusively
base upon the following provisions:
           
1. Position
 
1. Position
     
1.1  Herr Marx ist Geschäftsführer der Gesellschaft. Er führt die Geschäfte der
Gesellschaft und vertritt die Gesellschaft nach Maßgabe des Gesetzes, der
Vorschriften der Satzung und den jeweiligen Weisungen der
Gesellschafterversammlung, gegebenenfalls zusammen mit weiteren
Geschäftsführern.
 
 
1.1  Mr. Marx is Managing Director of the Company. He manages the Company and
will represent the Company in compliance with all statutory provisions, the
provisions of the Company's articles of association and the instructions, which
may be forthcoming from the shareholder's meeting from time to time, together
with further managing directors if any.

 

--------------------------------------------------------------------------------

-2-
 

     
1.2  Die Gesellschaft hat einen oder mehrere Gesch’ftsführer. Sie beh’lt sich
vor, eine Gesch’ftsordnung für die Gesch’ftsführung zu erlassen, in der die
Aufgaben und Verantwortungsbereiche mehrerer Gesch’ftsführer gegeneinander
abgegrenzt werden. Die Gesellschaft kann auch jederzeit die Aufgaben- und
Verantwortungsbereiche des Gesch’ftsführers definieren, erweitern oder
einschr’nken.
 
1.2 The Company has one or several managing directors. The Company reserves the
right to issue a management regulation, which allocates tasks and
responsibilities among the managing directors, if more than one
managing director has been appointed. The Company can define, extend or limit
the fields of tasks and responsibility of the Managing Director at any time.
     
1.3  Das Aufgabengebiet von Herrn Marx kann sich daneben auf Verlangen der
Alleingesellschafterin zur Unterstützung von deren übergreifenden
Unternehmenszielen auf die Erfüllung anderer Aufgaben und die Übernahme weiterer
Verantwortungsbereiche im Rahmen der SCM-Gruppe erstrecken.
 
1.3  The responsibilities of Mr. Marx may be extended upon request of the sole
shareholder to the performance of other transfers or the assumption of further
responsibilities within the SCM Group to support its overall business objective.
     
1.4   Der Geschäftsführer wird die jeweils gültigen unternehmensinternen
Richtlinien, Verfahren und Praktiken der Gesellschaft einhalten und beachten. 
 
1.4  The Managing Director shall comply with and be bound by the operating
policies, procedures and practices of the Company in effect from time to time.
     
1.5  Zu den Aufgaben von Herrn Marx gehört insbesondere die Übernahme des Amts
als CEO der SCM Microsystems Inc., einer Delaware-Gesellschaft, wobei er in
diesem Amt den Beschr’nkungen und Regelungen unterliegt, die für einen Officer
einer US-amerikanischen börsennotierten Gesellschaft gelten, sowie den internen
Richtlinien von SCM Microsystems, Inc., insbeondere dem Sarbanes-Oxley Act of
2002. Die Gesellschaft beh’lt sich vor, die Aufgaben in einer
Stellenbeschreibung zu konkretisieren.
 
1.5  The tasks of Mr. Marx includes but is not limited to the position as CEO at
SCM Microsystems, Inc., a Delaware corporation, and as such, the position is
subject to the rules and regulations applicable to an officer of a US public
company and the internal policies of SCM Microsystems, Inc., including, among
others, the Sarbanes-Oxley Act of 2002. The Company reserves the right to
specify the tasks in a job description.

 

--------------------------------------------------------------------------------

-3-
 
 

     
1.6  Der Geschäftsführer berichtet - vorbehaltlich einer anderweitigen
Bestimmung der Alleingesellschafterin an den Chairman des Board of Directors der
SCM Microsystems Inc., derzeit Werner Koepf ("Vertreter der
Alleingesellschafterin").
 
1.6  The Managing Director reports - subject to other instructions of the sole
shareholder - to the Chairman of the Board of Directors of SCM Microsystems
Inc., currently Werner Koepf ("the Representative of the sole shareholder").
     
1.7  Dienstort ist der Sitz der Gesellschaft, gegenw’rtig Ismaning. Die
T’tigkeit ist mit umfangreichen Dienstreisen, auch ins Ausland - insbesondere
USA - verbunden. 
 
1.7  Place of work is the seat of the Company, currently in Isamning. His
activity will require extensive business travels, including travels abroad -
above all to the USA.
     
2. Vergütung
 
2. Remuneration
     
2.1  Der Gesch’ftsführer erh’lt ein j’hrliches Grundgehalt von EUR 240.000,00
brutto ("Grundgehalt"), zahlbar in zwölf gleichen Monatsraten jeweils am Ende
eines Monats. Ist ein Vertragsjahr kürzer als das Kalenderjahr, wird die
Vergütung zeitanteilig bezahlt.
 
2.1  The Managing Director shall receive an annual base salary of EUR 240,000.00
gross ("Fixed Salary"), which shall be payable in 12 equal instalments at the
end of each month. Provided a contract year is shorter than the calendar year,
the remuneration shall be paid pro rata temporis.
     
2.2 Zuzüglich zum Grundgehalt erh’lt der Gesch’ftsführer eine erfolgsabh’ngige
j’hrliche variable Vergütung nach Maßgabe des jeweils gültigen SCM Executive
Bonus Program, jedoch höchstens EUR 192.000,00 brutto j’hrlich. Der Bonus ist
abh’ngig vom Erfolg der Gesellschaft und der Bewertung der persönlichen
Mitarbeit des Gesellschafters (MbO) sowie von anderen Kriterien und Zielen, die
der für Vergütung zust’ndige Ausschuss des Board of Directors jeweils
festsetzt.. Die Ziele für die persönliche Mitarbeit werden vom für Vergütung
zust’ndigen Ausschuss des Board of Directors der SCM Microsystems, Inc. nach
Konsultation mit dem Gesch’ftsführer festgelegt. Die Höhe des Bonus richtet sich
nach dem jeweils gültigen SCM Executive Bonus Program. Die variable Vergütung
wird für jedes Kalenderjahr jeweils im ersten Quartal des darauf folgenden
Kalenderjahres berechnet und f’llig.
 
Das SCM Executive Bonus Program für das Jahr 2007 ist diesem Vertrag als Anlage
1 beigelegt. Die variable Vergütung für das Jahr 2007 ist ausnahmsweise allein
abh’ngig vom Erfolg der Gesellschaft. Herr Marx erh’lt für das anteilige Jahr
2007 eine zeitanteilige variable Vergütung nach folgender Maßgabe: Erreicht die
Gesellschaft die nach dem SCM Executive Bonus Program für das 4. Quartal 2007
vorgesehenen Quartalsziele, erh’lt er die für das 4. Quartal 2007 vorgesehene
variable Vergütung zeitanteilig (d.h. bei zweimonatiger Besch’ftigung 2/3).
Erreicht die Gesellschaft die nach dem SCM Executive Bonus Program für das Jahr
2007 vorgesehenen Jahresziele, erh’lt Herr Marx zus’tzlich zeitanteilig den
Bonusanteil, der bei Erreichung der j’hrlichen Ziele vorgesehen ist (d.h. bei
zweimonatiger Besch’ftigung 2/12). Die variable Vergütung für das Jahr 2007
betr’gt höchstens EUR 32.000,00 brutto.
 
2.2  In addition to the Base Salary the Managing Director shall receive a
target-orientated variable bonus under the SCM Executive Bonus Program as in
force from time to time which can amount up to EUR 192,000.00 gross per annum.
The Bonus is dependent on the earnings of the Company and the evaluation of the
personal performance of the Managing Director (MbO) and such other criteria and
target that the compensation committee of the Board of Directors may determine
from time to time. The targets for the personal performance are determined by
the compensation committee of the Board of Directors of SCM Microsystesm, Inc.
in consultation with the Managing Director. The bonus shall be subject to the
SCM Executive Bonus Program as in force from time to time. The variable
compensation for each calendar year shall be calculated and due in the first
quarter of the following calendar year.
 
The SCM Executive Bonus Program for the year 2007 is attached to this contract
as Exhibit 1. The variable remuneration for the year 2007 exceptionally is only
dependent on the success of the Company. Mr. Marx receives for the pro-rated
year 2007 a pro-rated variable bonus according to the following provisions: If
the Company achieves the quaterly targets which are intended to be achieved for
the 4th quartal of 2007 according to the SCM Executive Bonus Program, he
receives the variable bonus which is provided for the quartal of 2007 pro rata
temporis (i.e. in case of two months of employment 2/3) . If the Company
achieves the annual targets which are intended to be achieved for the year 2007
according to the SCM Executive Bonus Program, Mr. Marx additionally receives the
variable bonus which is provided for the year 2007 pro rata temporis (i.e. in
case of two months of employment 2/12). The variable bonus for 2007 amounts at
the maximum to EUR 32,000.00 gross.

 
 
 

--------------------------------------------------------------------------------

-4-
 

     
2.3  Der Geschäftsführer hat unter dem Vorbehalt der Genehmigung durch das Board
of Directors von SCM Microsystems Inc Anspruch auf Gew’hrung einer Option auf
den Erwerb von 60.000 Aktien der SCM Microsystems Inc.. Der Ausübungspreis pro
Aktie der Option entspricht dem Marktpreis der Aktie der SCM Microsystems Inc.
zum Zeitpunkt der Gew’hrung. Der Zeitpunkt der Gew’hrung wird vom Board of
Directors der SCM Microsystems Inc. bestimmt. Es gelten die Bedingungen des
Stock Option Plans, unter dem die Aktienoptionen ausgegeben wurden.
 
2.3  Subject to the for SCM Microsystems Inc.’s Board of Directors’ approval,
the Managing Director is entitled to receive a grant by SCM Microsystems Inc. of
an option to purchase up to 60,000 shares for common stock of SCM Microsystems
Inc.. The exercise price per share of the option will be equal to the fair
market value of a share of SCM Microsystems Inc.’s common stock on the date of
grant, which will be the date the grant is approved by SCM Microsystems Inc.’s
Board of Directors. The conditions of that Stock Option Plan shall apply under
which the share options are granted.
     
2.4  Durch die Vergütung entsprechend dieser Ziff. 2 ist die gesamte T’tigkeit
des Gesch’ftsführers, insbesondere jede T’tigkeit für SCM Microsystems, Inc. und
andere mit der Gesellschaft verbundene Unternehmen im Sinn des § 15 AktG
(Aktiengesetz) abgegolten. Das Gehalt wird j’hrlich von dem für Vergütung
zust’ndigen Ausschuss des Board of Directors der SCM Microsystems, Inc.
überprüft.
 
2.4  The remuneration according to this sec. 2 covers the entire activity of the
Managing Director, in particular, activities for SCM Microsystems, Inc. and any
affiliate of the Company in the sense of sec. 15 German Stock Companies Act
(Aktiengesetz). The remuneration shall be reviewed annually by the compensation
committee of the Board of Directors of SCM Microsystems, Inc.



3. Krankheit
 
3. Sickness
     
3.1 Der Gesch’ftsführer wird den Vertreter der Alleingesellschafterin
unverzüglich über eine eventuelle Krankheit informieren und bei einer
Krankheitsdauer von mehr als drei Tagen ein ’rztliches Attest vorlegen, aus dem
sich die Dienstunf’higkeit und deren voraussichtliche Dauer ergeben.
 
3.1  The Managing Director shall promptly notify the representative of the sole
shareholder about sickness, if any, and, in case the sickness lasts more than
three days, submit a medical certificate attesting to his inability to work and
the probable length thereof.
 
   
3.2 Im Falle unverschuldeter, die Durchführung seiner Aufgaben ausschließender
Krankheit oder Dienstunf’higkeit w’hrend seiner Anstellung, hat der
Gesch’ftsführer Anspruch auf Fortzahlung seines Grundgehaltes für die Dauer von
sechs Wochen. Schadensersatzansprüche gegen Dritte tritt der Gesch’ftsführer in
Höhe der geleisteten Gehaltsfortzahlung an die Gesellschaft ab.
 
3.2   In case of sickness during employment preventing the Managing Director
without his personal responsibility from performing his duties, his Fixed Salary
shall continue to be paid for six weeks. Damage claims vis-à-vis third parties
are transferred by the Managing Director to the Company up to the amount of
continued salary payments.

 
 
 

--------------------------------------------------------------------------------

-5-
 
 
   
4. Reisekosten/Firmenwagen
 
4. Travel Expenses/Company Car
 
   
4.1  Die Gesellschaft erstattet dem Gesch’ftsführer belegte Reisekosten
entsprechend den jeweils gültigen Festlegungen der Gesellschaft und den jeweils
gültigen deutschen steuerrechtlichen Richtlinien.
 
4.1  The Company will reimburse the Managing Director for proved travel expenses
in accordance with Company guidelines in force from time to time and German tax
regulations in force from time to time.
 
   
4.2  Die Gesellschaft stellt dem Gesch’ftsführer einen Firmenwagen des Typs 5er
BMW oder einer vergleichbaren Klasse zur Verfügung, der auch privat genutzt
werden kann. Die private Nutzung ist von dem Gesch’ftsführer gem’ß den jeweils
gültigen deutschen steuerrechtlichen Richtlinien als geldwerter Vorteil zu
versteuern, was bei der Gehaltsabrechnung berücksichtigt wird. Der
Gesch’ftsführer hat die Option, statt eines Firmenwagens eine entsprechende car
allowance zu erhalten gem’ß der SCM-Dienstwagenregelung. Die
SCM-Dienstwagenregelung der Gesellschaft gilt erg’nzend in ihrer jeweils
gültigen Fassung.
 
4.2  The Company shall provide the Managing Director with a Company car that is
of value and type equivalent to a car type 5er BMW, which may also be used
privately. According to German tax regulations, in force from time to time, the
private use is taxable as remuneration in kind, which shall be taken into
consideration for the payroll. The Managing Director has the option to receive a
respective car allowance instead of a company car according to the SCM company’s
car guideline. The SCM company’s car guideline as in force from time to time
shall apply additionally.
 
   
5. Urlaub
 
5. Vacation
 
   
5.1  Der Gesch’ftsführer hat Anspruch auf einen Jahresurlaub von 28
Arbeitstagen; der Urlaubsanspruch erhöht sich pro vollendetem Kalenderjahr der
Dienstzeit um jeweils einen Tag bis zum Höchstanspruch von 31 Arbeitstagen nach
drei Jahren Dienstzeit. Bei Eintritt in das Arbeitsverh’ltnis im Laufe eines
Kalenderjahres besteht Anspruch auf den jeweils anteiligen Urlaub. Bei
Ausscheiden w’hrend des laufenden Kalenderjahres besteht ebenfalls Anspruch auf
den anteiligen Urlaub, der bis zum Datum des Ausscheidens entstanden ist, d.h.
1/12 pro Monat, den der Gesch’ftsführer im laufenden Kalenderjahr noch
angestellt war.
 
5.1 The Managing Director is entitled to an annual vacation of 28 working days;
the holiday entitlement shall increase for one day per completed calendar year
of service up to a maximum entitlement of 31 working days per calendar year
after a service term of three years. In case of start of work during a calendar
year, the Managing Director is entitled to pro-rated holidays. In case of
termination during a calendar year, the Managing Director is entitled to
pro-rated holidays until the date of the end of the Contract, i.e. 1/12 per
month during which the Managing Director was employed in the current calendar
year.  

 
 
 

--------------------------------------------------------------------------------

-6-
 
 
 
 
5.2 Der Gesch’ftsführer wird den Urlaubszeitpunkt angemessen im Voraus mit dem
Vertreter der Alleingesellschafterin abstimmen.
 
5.2  The Managing Director shall agree with the representative of the sole
shareholder the time of vacation reasonably in advance.
 
 
 
5.3  Eine Abgeltung des Urlaubs ist ausgeschlossen.
 
5.3  A compensation payment for the  vacation shall be excluded.
 
 
 
6. Nebenbeschäftigung
 
6. Side Activities
 
 
 
Der Geschäftsführer wird der Gesellschaft seine volle Arbeitskraft widmen und
deren Interessen fördern. Irgendeine weitere entgeltliche Beschäftigung sowie
Beteiligung an anderen Unternehmen jeder Art bedarf der Zustimmung der
Alleingesellschafterin. Dies gilt nicht für den üblichen Erwerb von Aktien oder
sonstigen Geschäftsanteilen zu Investitionszwecken. Die Mitgliedschaft in
Vertretungsgremien oder in Aufsichtsgremien anderer Gesellschaften bedarf
ebenfalls der Zustimmung der Alleingesellschafterin.
 
The Managing Director shall devote his efforts exclusively to the Company and
further its interests. Any engagement in additional occupations against
remuneration or any participation in any kind of enterprises requires the
consent of the sole shareholder. This shall not apply to the usual acquisition
of shares of stock or other shares for investment purposes. Membership in the
board of directors or supervisory board of other companies shall also require
the approval of the sole shareholder.
 
 
 
7. Geheimhaltung/Rückgabe von Unterlagen
 
7. Confidentiality/Return of Documents
 
 
 
7.1  Der Gesch’ftsführer ist verpflichtet, alle ihm im Laufe seiner T’tigkeit
für die Gesellschaft bekannt werdenden vertraulichen Informationen, insbesondere
Gesch’fts- und Betriebsgeheimnisse, geheim zu halten. Dies gilt unabh’ngig
davon, ob diese Informationen die Gesellschaft selbst betreffen oder der
Gesellschaft bzw. dem Gesch’ftsführer selbst von dritter Seite anvertraut sind,
und ob die vertraulichen Informationen mit der eigenen T’tigkeit des
Gesch’ftsführerers in Zusammenhang stehen oder nicht. Gesch’fts- und
Betriebsgeheimnisse sind insbesondere alle Tatsachen, die nach dem Willen der
Gesellschaft geheim gehalten werden sollen. Dazu gehören insbesondere
Entwicklungen in Bezug auf bestehende oder zukünftige Produkte und
Dienstleistungen, die die Gesellschaft anbietet oder selbst benutzt, sowie Daten
und Informationen zur gesamten Gesch’ftsabwicklung der Gesellschaft, die sich
z.B. auf Ums’tze, Kosten, Gewinne, Preisgestaltung, Organisation, Kunden- und
Lieferantenlisten etc. beziehen. Dasselbe gilt für Entwicklungen, Verfahren,
Gesch’ftsmethoden etc., die zwar als solche allgemein bekannt sind, deren
Verwendung durch die Gesellschaft aber nicht allgemein bekannt ist. Die
vorstehende Geheimhaltungsverpflichtung erstreckt sich auch auf Angelegenheiten
anderer Unternehmen, mit denen die Gesellschaft wirtschaftlich oder
organisatorisch verbunden ist, vor allem SCM Microsystems, Inc.
 
7.1   During the term of his employment, the Managing Director agrees to keep as
secret all confidential information, included but not limited to, operational
and business secrets. This obligation applies independent whether the
information concerns the Company itself or has been trusted to the Company or
the Managing Director by a third party and independent whether the confidential
information is related to the tasks of the Managing Director or not. Operational
and business secrets include, but are not limited to facts which shall be kept
secretly according to the will of the Company. These include, but are not
limited to developments with respect to existing or future products and services
which are offered by the Company or used by the Company as well as data and
information on business development as a whole, which relate to business volume,
costs, profits, prices, organisation, customer and supplier list etc. The same
applies to developments, procedures, business practices etc. which are as such
commonly known, but which use by the Company is not commonly known. The above
confidentiality duty also applies to affairs of other companies to which the
Company is economically or organisationally related, above all SCM Microsystems,
Inc.

 
 
 

--------------------------------------------------------------------------------

-7-
 
 
 
 
7.2   Nach Beendigung seiner Anstellung gilt die Verschwiegenheitsverpflichtung
des Gesch’ftsführers gem’ß vorstehender Ziffer 7.1 fort. Im Rahmen einer von ihm
nach Beendigung der Anstellung ausgeübten beruflichen oder unternehmerischen
T’tigkeit kann er sein w’hrend der Dauer der Anstellung erworbenes berufliches
Wissen einsetzen, sofern dabei die gesetzlichen Beschr’nkungen - insbesondere §§
3, 17 UWG, 823, 826 BGB sowie das Datenschutzgesetz - sowie Beschr’nkungen aus
einem etwaigen nachvertraglichen Wettbewerbsverbot strikt beachtet werden
 
7.2  After termination of his employment, the Managing Director’s duty of
confidentiality as set forth in preceding sec 7.1 shall survive. In case of a
professional or entrepreneurial activity of the Managing Director after
termination of this employment he can make use of his professional knowledge
acquired during the term if his employment, provided the statutory limitations,
including but not limited to these set forth in secs. 3, 17 UWG, 823, 826 Civil
Code and the Data Protection Act, or limitations arising from a post-termination
non-compete, if any, are strictly observed.
 
 
 
7.3  Veröffentlichungen und Vortr’ge, die das Gesch’ftsgebiet der Gesellschaft
oder verbundener Unternehmen berühren, bedürfen der vorherigen Zustimmung der
Alleingesellschafterin. Sie stellen geistiges Eigentum der Gesellschaft dar.
 
7.3  Publications and lectures concerning the scope of business of the Company
or its affiliates shall require the prior consent of the sole shareholder. They
constitute intellectual property of the Company.
 
 
 
7.4 Alle die Gesellschaft und/oder die Interessen der Gesellschaft berührenden
Briefe sind ohne Rücksicht auf den Adressaten ebenso wie alle sonstigen dem
Gesch’ftsführer zur Verfügung stehenden Gesch’ftsstücke, Zeichnungen, Notizen,
Aufzeichnungen, Datentr’ger, Bücher, Muster, Modelle, Ger’te, Werkzeuge,
Materialien etc. alleiniges Eigentum der Gesellschaft oder der mit der
Gesellschaft wirtschaftlich oder organisatorisch verbunden Unternehmen und nach
Aufforderung bzw. sp’testens bei Beendigung des Anstellungsverh’ltnisses auch
ohne Auforderung die Gesellschaft zurückzugeben.
 
7.4  All letters which relate to the Company and/or to the interests of the
Company irrespective of the addressee as well as all other provided business
pieces, drawings, notes, records, data carriers, books, samples, models,
devices, tools, materials etc. are the sole property of the Company or of
companies which are economically or organisationally related to the Company.
They have to be returned to the Company upon request or at the latest upon
termination of the employment without prior request.
 
 
 
8. Abwerbungsverbot
 
8. Non-Solicitation
 
 
 
8.1  Der Gesch’ftsführer verpflichtet sich, w’hrend der Dauer dieses Vertrages
und für die Dauer von 24 Monaten nach Ende dieses Vertrages keine Mitarbeiter
der Gesellschaft oder verbundener Unternehmen aktiv abzuwerben.
 
8.1  The Managing Director is obliged, during the term of this Contract and for
the duration of 24 months after the expiration of this contract, not to actively
solicit any employee of the Company or an affiliate to leave its employment with
the Company or an affiliate.
   
 
8.2   Im Falle der Zuwiderhandlung gegen das Abwerbungsverbot nach vorstehender
Ziff. 8.1 kann die Gesellschaft von dem Gesch’ftsführer Unterlassung dieser
Zuwiderhandlung verlangen. Darüber hinaus hat der Gesch’ftsführer für jeden Fall
der Zuwiderhandlung gegen das Abwerbungsverbot eine Vertragsstrafe von einem
Viertel seines Jahresbrutto-Grundgehalts zu zahlen. Im Falle eines
Dauerverstoßes ist die Vertragsstrafe für jeden angefangenen Monat neu verwirkt.
Die Geltendmachung eines weitergehenden Schadens bleibt unberührt.
 
8.2  In the event of a violation of the non-solicitation obligation in
accordance with sec. 8.1 above the Company is entitled to claim that the
Managing Director desists from such violation. In addition, the Managing
Director will pay a contractual penalty of one quarter of his annual gross Base
Salary for each event of a violation of the non-solicitation obligation. In the
event of a permanent violation, the penalty shall be forfeited anew for each
month started. This does not preclude the assertion of further damage claims.

 
 
 

--------------------------------------------------------------------------------

-8-
 

   
 
9. Erfindungen
 
9. Inventions
   
 
9.1   Für Erfindungen und qualifizierte technische Verbesserungsvorschläge
gelten die Regelungen des Gesetzes über Arbeitnehmererfindungen mit der Maßgabe,
dass die Erfüllung der Verpflichtungen aus diesem Gesetz mit dem Grundgehalt
vollst’ndig abgegolten ist.
 
9.1   Inventions and suggestions for qualified technical improvements are
subject to the provisions of the Law Regarding Employee Inventions
(Arbeitnehmererfindungsgesetz) provided, however, that the fulfilment of the
obligations under such law is fully remunerated by the Base Salary.

 
9.2 Der Gesch’ftsführer erkl’rt ausdrücklich, dass z.Zt. keine Verpflichtung
gegenüber einem früheren Arbeitgeber oder einem sonstigen Dritten zur Anmeldung
bzw. Übertragung von Erfindungen oder technischen Verbesserungsvorschl’gen
besteht.  
 
9.2  The Managing Director hereby explicitly declares that there is currently no
obligation vis-à-vis a previous employer or another third party to apply for or
to transfer inventions or proposals for technical inventions.
     
10. Schutzrechte
 
10. Property Rights
     
10.1 Der Gesch’ftsführer übertr’gt der Gesellschaft das ausschließliche,
zeitlich, r’umlich und inhaltlich unbeschr’nkte Nutzungs- und Verwertungsrecht
für schutzf’hige T’tigkeitsergebnisse, die der Gesch’ftsführer w’hrend der Dauer
seines Dienstverh’ltnisses w’hrend seiner Dienstzeit oder, sofern sie Bezug zu
seinen vertraglichen Aufgaben haben, auch außerhalb seiner Dienstszeit erstellt.
 
10.1  The Managing Director shall transfer to the Company the exclusive right of
use and exploitation, unlimited with respect to time, space and contents, for
any and all work results worthy of protection according to any property right
which the Managing Director produced during his employment during his working
time or, to the extent that they are related to his contractual tasks, also out
of his working time.
     
10.2 Die Übertragung des Nutzungs- und Verwertungsrechts umfasst die Erlaubnis
zur Bearbeitung, unbeschr’nkten Lizenzvergabe an Dritte und Rechtsübertragung
und ist vollumf’nglich mit dem Grundgehalt abgegolten.
 
10.2 The transfer of the right of use and exploitation includes the permission
for processing, for issuing of unlimited licences and transfer of rights to
third parties and is fully compensated for by the Base Salary.

 
 
 

--------------------------------------------------------------------------------

-9-
 

     
10.3 Der Gesch’ftsführer verzichtet ausdrücklich auf alle sonstigen ihm etwa als
Urheber oder sonstigen Schutzrechtsinhaber zustehenden Rechte an den
Arbeitsergebnissen, insbesondere auf das Recht auf Namensnennung und auf
Zug’nglichmachung des Werkes. Er ist verpflichtet, eine etwaige
Schutzrechtsanmeldung nach besten Kr’ften zu unterstützen.
 
10.3 The Managing Director expressly waives all the other rights he might be
entitled to as holder of copyrights or holder of any other property right with
respect to the work results, notably the right to naming and to making the work
available to the public. He is obliged to support applications for registration
of property rights to the best of his ability.
     
10.4 Der Gesch’ftsführer führt in einer selbst erstellten Anlage 2 zu diesem
Vertrag alle Erfindungen, Software, Spezifikationen, Konzepte etc. auf, an denen
er vor Beginn seiner T’tigkeit bei der Gesellschaft Rechte erworben hat, die den
von diesem (Ziff. 10) oder dem vorigen Abschnitt (Ziff. 9) erfassten Rechten
entsprechen. Der Gesch’ftsführer kennzeichnet in der Anlage 2 diejenigen Rechte,
die er der Gesellschaft übertragen will und erkl’rt hiermit, dass er die in der
Anlage 2 gekennzeichneten Rechte der Gesellschaft, übertr’gt und ihr an diesen
ein unentgeltliches unbefristetes Nutzungs- und Verwertungsrecht einr’umt, wenn
die Parteien nicht schriftlich etwas anderes vereinbaren.
 
Die Parteien sind sich einig, dass Herr Marx zum Zeitpunkt des Vertragsschlusses
nur die in dieser Anlage aufgeführten Rechte an Erfindungen, Software,
Spezifikationen, Konzepten etc. hatte. An allen anderen Arbeitsergebnissen steht
der Gesellschaft daher das alleinige Nutzungs- und Verwertungsrecht gem’ß Ziffer
10.1 dieses Vertrags zu.
 
10.4 The Managing Director shall himself issue an Exhibit 2 to this Agreement in
which he lists all inventions, software, specifications, concepts etc. at which
he acquired rights before his employment with the Company which correspond to
the rights in this section (sec. 10) or the previous section (sec. 9). The
Managing Director marks in the Exhibit 2 the rights which he wants to transfer
to the Company and declares that he transfers the marked rights to the Company
and acquires unlimited rights of use and exploitation without remuneration
unless it is otherwise expressly agreed between the parties in written form.
 
 
 
Parties agree that at the time of the conclusion of this contract Mr. Marx had
only the rights for inventions, software, specifications, concepts, etc. which
are listed in the Exhibit 2. The Company has the exclusive rights of use and
exploitation for all other work results according to sec. 10.1 of this contract.

 
 
 

--------------------------------------------------------------------------------

-10-
 

     
11. Laufzeit
 
11. Term
     
11.1 Der Vertrag beginnt am 1. November 2007 und l’uft auf unbestimmte Zeit.
W’hrend der ersten sechs Monate kann der Vertrag von jeder Partei mit einer
Frist von drei Monaten zum Monatsende gekündigt werden. Danach kann jede Partei
den Vertrag mit einer Frist von sechs Monaten zum Monatsende kündigen.  
 
11.1 The contract starts on 1 November 2007 and runs for an indefinite period.
During the first six months the Contract can be terminated by either party with
three months notice effective to the end of a month. Thereafter, either party
may terminate the Contract with six months notice effective to the end of a
month.
     
11.2 Die Gesellschaft ist jederzeit berechtigt, den Gesch’ftsführer von weiterer
T’tigkeit für die Gesellschaft unter Fortzahlung seiner Vergütung freizustellen,
insbesondere im Fall einer Kündigung oder der Abberufung als Gesch’ftsführer.
Mit der Freistellung des Gesch’ftsführers wird ein etwaiger Resturlaub gew’hrt.
 
11.2 The Company shall be entitled to release the Managing Director at any point
if time from further activities for the Company on full pay, especially in case
of termination or recall from his position as Managing Director. With the
release of the managing director any residual vacation will be granted.
     
11.3 Das Recht zur außerordentlichen Kündigung bleibt unberührt.
 
11.3 The right to give extraordinary notice for cause remains unaffected.
     
11.4  Der Vertrag endet, ohne dass es einer Kündigung bedarf, spätestens mit
Ablauf des Monats, in dem der Geschäftsführer das 65, Lebensjahr vollendet hat.
 
11.4 The Contract shall end without need of notice being given at the end of the
month in which the Managing Director reaches the age of 65, at the latest.
     
12. Rechtsweg
 
12. Legal Recourse
     
Das Recht der Gesellschaft, im Fall von Streitigkeiten Klage zu erheben oder
eine einstweilige Verfügung zu beantragen, bleibt unberührt.
 
The right of the Company, to file an action or to apply for an injunction in
case of disputes, remains unaffected.

 
 
 

--------------------------------------------------------------------------------

-11-
 

     
13. Ausschlussfristen
 
13. Forfeiture
     
Alle Ansprüche der Parteien aus dem Anstellungsverhältnis oder solche die mit
dem Anstellungsverhältnis in Verbindung stehen, müssen von den Parteien
innerhalb von sechs Monaten seit ihrer Fälligkeit schriftlich gegenüber der
anderen Partei geltend gemacht werden. Ansprüche, die nicht innerhalb dieser
Frist geltend gemacht werden, sind verwirkt. Dies gilt nicht für Ansprüche aus
der Verletzung des Körpers, des Lebens oder der Gesundheit sowie bei Haftung
wegen Vorsatzes.
 
All claims under and related to this Contract must be asserted in writing by the
parties within six months after they become due. Claims that are not asserted
with said period shall be forfeited. This does not apply to claims regarding
liability from injury of body, life or health nor from intent.
     
14. Verschiedenes
 
14. Miscellaneous
     
14.1  Dieser Vertrag wird in deutscher und englischer Fassung ausgefertigt. Bei
Abweichungen oder Widersprüchen zwischen den beiden Fassungen hat die deutsche
Fassung Vorrang.
 
14.1 This contract has been executed in both an English and a German version. In
case of discrepancies or contradictions between the two versions the German
version shall prevail.
     
14.2  Ände-rungen und Ergänzungen dieses Vertrages bedürfen zu ihrer
Rechtswirksamkeit der Schriftform. Eine Befreiung von diesem Erfordernis durch
eine mündliche Vereinbarung ist unwirksam.
 
14.2  Changes and amendments to this contract shall not be valid unless made in
writing. Any release from this requirement by oral agreement shall be invalid.
     
14.3  Sollten einzelne Bestimmungen dieses Vertrages ganz oder teilweise
unwirksam sein oder werden, so berührt dies nicht die Gültigkeit der übrigen
Bestimmungen. Anstelle der unwirksamen Bestimmung oder zur Ausfüllung
eventueller Lücken dieses Vertrages werden die Parteien eine angemessene
Regelung treffen, die dem am nächsten kommt, was die Vertragsparteien nach ihrer
wirtschaftlichen Zwecksetzung gewollt haben bzw. die dem entspricht, was nach
Sinn und Zweck dieses Vertrages vereinbart worden w’re, h’tte man die
Angelegenheit von vornherein bedacht.
 
14.3 Should individual provisions of this Contract be or become invalid in whole
or in part, the remaining provisions shall not be affected thereby. In the place
of the invalid provision or to fill any gaps of this Contract, parties shall
agree on a suitable provision which comes closest to what the Parties intended
in accordance with their economic goals, or which comes closest to what the
Parties would have agreed according to the meaning and purpose of this Contract
if the matter had been considered from the outset.

 
 
 

--------------------------------------------------------------------------------

-12-
 
 

     
14.4 Dieser Vertrag unterliegt dem Recht der Bundesrepublik Deutschland.
 
14.4 This Agreement is subject to German law.
     
14.5 Ausschließlicher Gerichtsstand ist München.
 
14.5 The courts of Munich shall have jurisdiction exclusively.

 
 
Ismaning, Germany
 
den / the 31 July, 2007
Ismaning, Germany
 
den / the 31 July, 2007
 
SCM Microsystems GmbH
hier vertreten durch die Gesellschafterin /
here represented by its shareholder
 
SCM Microsystems, Inc.,
 
letztere hier vertreten durch /
the latter here represented by
 
Herrn/Mr. Stephan Rohaly
 
/s/ Stephan Rohaly
Herrn/Mr. Stephan Rohaly
 
 
 
 
 
 
 
 
 
 
 
/s/ Felix Marx
Herrn/Mr. Felix Marx

 